The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 9, 2014

                                     No. 04-13-00553-CR

                                    Gilbert VILLAREAL,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5696
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                        ORDER
        Appellant has filed a second motion to extend time to file the appellant’s brief. In the
prior extension, we granted appellant a ninety-day extension and advised that no further
extensions would be granted written proof of extraordinary circumstances. In the second motion,
appellant contends the due date for the brief was miscalendared and he had issues obtaining the
record. We GRANT appellant’s second motion to extend time to file the brief and ORDER
appellant to file the brief on or before April 18, 2014. Appellant is advised that NO FURTHER
EXTENSIONS OF TIME WILL BE GRANTED and that if the brief is not timely filed, we
will abate the appeal and remand the matter back to the trial court for an abandonment hearing.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court